   Case 16-00289-SMT    Doc 88    Filed 07/15/19 Entered 07/15/19 13:07:14   Desc Main
                                  Document Page 1 of 4

The document below is hereby signed.

Signed: July 15, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    GREGORY N. BROWN,                      )     Case No. XX-XXXXXXX
                                           )     (Chapter 13)
                        Debtor.            )     Not for Publication in
                                           )     West’s Bankruptcy Reporter

                      MEMORANDUM DECISION AND ORDER
        DISPOSING OF EMERGENCY MOTION TO REINSTATE AUTOMATIC STAY

         PNC Bank, National Association (“PNC”) takes the position

    that the automatic stay has terminated pursuant to the terms of

    the Consent Order Modifying Automatic Stay (Docket Number 68).

    In response, the debtor has filed an Emergency Motion to

    Reinstate the Automatic Stay.          However, it is evident that the

    automatic stay was not terminated pursuant to the terms of the

    Consent Order.

         On November 3, 2016, the court entered the Consent Order

    Modifying Automatic Stay, which provided that the debtor was to

    make regular monthly mortgage payments of $1,376.55 when due and

    specified that all payments “should be made” to PNC at an address

    in Ohio.   The Consent Order provided:

         if the Debtor defaults upon payment under the terms of
Case 16-00289-SMT   Doc 88   Filed 07/15/19 Entered 07/15/19 13:07:14    Desc Main
                             Document Page 2 of 4


      this order . . . then the Movant [meaning PNC] shall
      mail notice to the Debtor allowing an additional ten
      (10) days from the mailing of the notice to cure in
      certified funds and shall file an Affidavit of Default
      with the Court. . . . If after ten (10) days from the
      mailing of the notice, the payment remains in arrears,
      Movant . . . shall be free to commence a foreclosure
      proceeding . . . without further order of the court.

On March 13, 2019, PNC filed and mailed to the debtor a Notice of

Default, noting that the debtor was in default with respect to

three payments of $1,421.15 (for the months of January, February,

and March, 2019), which, after reducing the total of $4,263.45 by

a $582.06 suspense balance, resulted in a default of $3,681.39.

To this, PNC added $50.00 as a “Notice of Default Fee” bringing

the stated default to $3,731.39.           The Notice of Default recited

at paragraph 4: “Pursuant to the terms of the Order, within 10

days of the filing of this notice you may [among other options]:

Cure the default by paying the amount of $3,731.39 to the below

listed address.”      The “below listed address” was the address of

PNC’s attorney in Richmond, Virginia, not PNC’s Ohio address.

      The Notice of Default was defective in stating a deadline to

cure of 10 days after filing of the Notice of Default.                  Ten days

after filing of the Notice of Default was Saturday, March 23,

2019, and the debtor has not contended that he cured the default

by that date or the next business day of Monday, March 25, 2019.

However, the Consent Order plainly provided that any notice of

default was to be a notice “allowing an additional ten (10) days

from the mailing of the notice to cure in certified funds . . .

                                       2
Case 16-00289-SMT   Doc 88   Filed 07/15/19 Entered 07/15/19 13:07:14   Desc Main
                             Document Page 3 of 4


.”   A deadline to cure of 10 days from the mailing of the notice

results in the deadline being subject to Federal Rule of

Bankruptcy Procedure 9006(f), which provides:

      When there is a right or requirement to act . . .
      Within a prescribed period after service in that
      service is by mail . . ., Three days are added after
      the prescribed period would otherwise expire under Rule
      9006(a).

10 days after March 13, 2019, was March 23, 2019, a Saturday.

Under Rule 9006((a)(1)(C), that made the deadline Monday, March

25, 2019, with three days to then be added under Rule 9006(f),

making the deadline Thursday, March 28, 2019.

      Because the Notice of Default failed to give notice that a

cure could be made within 10 days of mailing of the Notice of

Default, the notice was not a valid notice under the terms of the

Consent Order.      Accordingly, the automatic stay remains in

place.1

      Moreover, the debtor has submitted documents showing that he

timely made a cure payment in excess of the declared default.

Specifically, the documents are (1) a Purchaser Copy of a

$4,000.00 cashier’s check obtained from PNC on March 28, 2019,

and made payable to PNC, and (2) a receipt from PNC, at a branch


      1
        PNC filed a Declaration of Default on March 27, 2019,
stating the automatic stay was terminated. The debtor did not
file his Emergency Motion until July 10, 2019, only six days
before the foreclosure was to proceed on July 16, 2019. That was
unreasonable delay, but it does not change the fact that the
automatic stay was not terminated by PNC’s defective Notice of
Default.

                                       3
Case 16-00289-SMT                                                                              Doc 88   Filed 07/15/19 Entered 07/15/19 13:07:14   Desc Main
                                                                                                        Document Page 4 of 4


in Baltimore, Maryland, showing that the debtor made a payment on

March 28, 2019, on an account at PNC in the amount of $4,000.00,

with the receipt’s listing of the account’s last four digits

matching the debtor’s mortgage account’s last four digits.                                                                                           PNC,

which had to respond to the Emergency Motion on short notice, has

not admitted receipt of that $4,000.00, but I will not hold a

hearing to determine whether the debtor made the payment when PNC

never gave proper notice of the deadline to cure the default.

                              In accordance with the foregoing, it is

                              ORDERED that the debtor’s Emergency Motion to Reinstate

Automatic Stay (Dkt. No. 84) is disposed of as follows.                                                                                            It is

further

                              ORDERED that the automatic stay has not terminated to permit

PNC to proceed with foreclosure, and the debtor’s request to

reinstate the automatic stay is dismissed as moot.

                                                                                                                            [Signed and dated above.]

Copies to: E-recipients of orders.




R:\Common\TeelSM\Judge Temp Docs\Brown (Gregory N.) Order re Defective Notice of Default.wpd
                                                                                                                  4
